Campbell, J.
Plaintiff brought into this court by writ .of error the reversal by the circuit court for the county of Wayne óf a judgment which had been rendered by a justice in her favor. It now appeal’s that after that reversal she treated it as final and sued her claim over again and got a new judgment which is also removed by appeal now pending in the Wayne circuit court.
The judgment before us was reversed because the attorney who appeared for plaintiff in her absence did not prove his authority — the defendant as well as the plaintiff not appearing. This objection if properly taken was a good ground of reversal; and in our opinion it was. properly taken by special appeal.
The judgment of the circuit court must be affirmed with ■costs.
The other Justices concurred.